DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on May 7, 2021.  Claim 15 has been amended.  Claims 15-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Amended independent claim 15 recites “identifying hidden relationships between individuals and organizations in the suspicious activity report data”.  Paragraph [0044] briefly mentions a “hidden relationship service”.  However, the specification when examined as a whole does not disclose how the function or result of identifying hidden relationships is performed or achieved.
Accordingly, claim 15 fails to comply with the written description requirement.  Claims 16-20 are rejected due to their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 15, the term "weighted algorithm" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
More specifically, claim 15 has been amended to recite “applying a weighted algorithm to weigh the temporal event analysis, the audio analysis and the video analysis higher than the ontology-based dependency analysis for the inconsistencies in the suspicious activity report data that contradict each another”.  Paragraph [0041] of the specification notes that the weight may be set to give different analyses higher or lower importance or alter the hierarchy of the inconsistencies.  As no algorithm or 
Claims 16-20 are rejected due to their dependency on claim 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The computer program product of claim 15 is within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claim 15 recites:
A computer program product for validating data, comprising: one or more computer-readable storage media and program instructions stored on at least one of the one or more non-transitory tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: 
receiving an alert that identifies a potential fraudulent activity; 
scoring the potential fraudulent activity; 
determining the score has exceeded a pre-determined threshold; 
initiating, by a user, an investigation based on the exceeded pre-determined threshold; 
populating, by the user, a suspicious activity report based on the investigation; 
analyzing and cross-correlating suspicious activity report data with data from a plurality of sources and data in the suspicious activity report to validate or to identify inconsistencies in the suspicious activity report data, wherein the analyzing and the cross-correlating includes, using a subject information analysis to extract, cross reference and validate the suspicious activity report data for analysis with the plurality of sources; 
identifying hidden relationships between individuals and organizations in the suspicious activity report data; 2 of 12Application No.: 15/789,609 Reply to Office Action dated July 31, 2020Docket No.: SVL820160513US01 
using an ontology-based dependency analysis to detect mutual dependencies, to map relationships within an entity and to determine which ontology to use as pre-conditions for a suspicious activity report data field; 
using a temporal event analysis to extract narrative data from the suspicious activity report and validate identity information with documents from the plurality of sources, and using audio and video analysis to extract audio data and video data to detect and validate an individual or an entity from the plurality of sources in the suspicious activity report data;
applying a weighted algorithm to weigh the temporal event analysis, the audio analysis and the video analysis higher than the ontology-based dependency analysis for the inconsistencies in the suspicious activity report data that contradict each another; 
identifying inconsistencies in the populated suspicious activity report; and
providing feedback to the user based on the inconsistencies in the suspicious activity report data that are found between the user investigation and the verification before the suspicious activity report is filed.

Referring to the bolded limitations above, independent claim 15 is directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claim 15 is directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted claim 15 only recites the legal interaction of analyzing suspicious activity data for the purpose, as described in the specification in at least paragraph [0021], of complying with the legal requirement to file suspicious transaction reports (STR) or suspicious activity reports (SAR) with the proper authorities.  Accordingly, claim 15 is directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claim 15, since this claim only contains mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal interaction (e.g., to receive, store, or transmit data), the recitation in claim 15 of a processor does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claim 15 does not 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claim 15, claim 15 recites well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  The filing of SARs has been required of financial institutions since the early 1990s.  Please see the PTO-892s attached to the OAs dated 9/5/2019 and 12/30/2019.  Moreover, the analytic techniques claimed and discussed in [0038], [0042] and [0050] were disclosed by IBM several years prior to the priority date as is further evidenced by the IDS dated 7/31/2020.  Accordingly, claim 15 does not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claim 15 is not patent eligible.  Dependent claims 16-20 do not cure the deficiencies in their base claim as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 16-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional steps in preparing and filing an SAR (2B).


Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kloostra (US 2009/0125369) in view of Bunn (US 2006/0028556).
Claim 15 recites:
A computer program product for validating data, comprising: one or more computer-readable storage media and program instructions stored on at least one of the one or more non-transitory tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising: (Kloostra, [0025], program product; [0026], process 100)
receiving an alert that identifies a potential fraudulent activity; (Kloostra, Fig. 1, [0027], unusual activity identifiers 102; Fig. 2, [0031], plurality of alerts 212) 
scoring the potential fraudulent activity; (Kloostra, Fig. 1, [0027], prioritize alerts; Fig. 2, [0035], alert queue processing engine 202 prioritizes alerts)
determining the score has exceeded a pre-determined threshold; (Kloostra, Fig. 1, [0028], [0029], analyst compiles and prioritizes alert and subsequently dismiss or escalate alert; Fig. 2, [0033], alerts review system (ARS) 200 determines whether to conduct investigation)
initiating, by a user, an investigation based on the exceeded pre-determined threshold; populating, by the user, a suspicious activity report based on the investigation; (Kloostra, Fig. 1, [0029], anti-money laundering (AML) investigator 106 performs investigation and creates Suspicious Activity Report (SAR); Figs. 4, 8 and 9, [0042]-[0053], dynamic activity review flow (ARF) 404 including interface to gather information)
analyzing and cross-correlating suspicious activity report data with data from a plurality of sources and data in the suspicious activity report to validate or to identify inconsistencies in the suspicious activity report data, wherein the analyzing and the cross-correlating includes, using a subject 
identifying hidden relationships between individuals and organizations in the suspicious activity report data; using an ontology-based dependency analysis to detect mutual dependencies, to map relationships within an entity and to determine which ontology to use as pre-conditions for a suspicious activity report data field; (Kloostra, Fig. 4, [0045], review of account relationships)
using a temporal event analysis to extract narrative data from the suspicious activity report and validate identity information with documents from the plurality of sources, and using audio and video analysis to extract audio data and video data to detect and validate an individual or an entity from the plurality of sources in the suspicious activity report data; (Kloostra, Fig. 4, [0042]-[0053], ARF 404 includes Google and LexisNexis searches and alert review blocks (ARBs) 406 includes customer, documentation and database analysis.  Kloostra does not specifically disclose temporal, audio and video analytics.  The related art reference Bunn, [0030], [0031] and [0052], discusses all of time-based (reading on “temporal”), audio, video and textual analysis of persons and/or activities for potential threat.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the ARBs 406 of Kloostra to include temporal, audio, video and textual analysis as disclosed in Bunn as temporal, video, audio and textual analysis is useful for identification and recognizing potential threats as discussed in Bunn, [0030].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Bunn in Kloostra since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Specifically, adding the further temporal, audio, video and 
applying a weighted algorithm to weigh the temporal event analysis, the audio analysis and the video analysis higher than the ontology-based dependency analysis for the inconsistencies in the suspicious activity report data that contradict each another; (Kloostra, Fig. 4, [0042], starting block 402 is configured to apply different business logic to dynamic activity review flow (ARF) based on data entered into ARS 200 where the business logic used to determine flow adds or subtracts review steps reading on weighted algorithm under BRI that apply to potentially suspicious activity reading inconsistencies under BRI.  Moreover, the related art reference Bunn, [0031]-[0037], gives a detailed example of fuzzy logic being used to identify a suspect in a database and then subsequent video, audio and temporal analytics are used to determine to take action with respect to the suspect, including comparison to observation being compared to a database, Bunn, [0037].  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify Kloostra to weight temporal, video and audio analytics higher than dependency analysis and use comparison as disclosed in Bunn to correctly identify true threats as discussed in Bunn, [0031].
identifying inconsistencies in the populated suspicious activity report; and (Kloostra, Fig. 2, [0071], quality review stage)
providing feedback to the user based on the inconsistencies in the suspicious activity report data that are found between the user investigation and the verification before the suspicious activity report is filed.   (Kloostra, Fig. 2, [0071], action status at quality review stage includes “pass-minor corrections”) 

Claim 16 recites:
The computer program product of claim 15, wherein analyzing the populated suspicious activity report includes a semantic analysis, a natural language processing (NLP) analysis and an unstructured information management architecture (UIMA), wherein the unstructured information management architecture (UIMA) is a software architecture that processes one or more analytics models using unstructured data.  (Kloostra, Fig, 4, [0043]-[0052], alert review blocks (ARBs) 406 includes customer, documentation and database analysis.  Kloostra does not specifically disclose the analyzing a semantic analysis, a natural language processing (NLP) analysis and an unstructured information management architecture (UIMA), wherein the unstructured information management architecture (UIMA) is a software architecture that processes one or more analytics models using unstructured data. The related art reference Bunn, [0011], [0030], [0031], discusses that semantic analysis, NL and UIMA are well known elements of audio, video, speech and text information analysis to detect threats, including the use of comparison with other databases.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the ARBs 406 of Kloostra to include the analysis functions in Bunn to provide a more complete analysis of a suspect as disclosed in Bunn, [0030].  It is still further respectfully noted that all of the claimed analytics discussed in, for example, paragraphs [0038], [0042] and [0050] of the specification are noted as being performed by commercial systems that have been available for several years prior to the priority date of the present application.)
Claim 17 recites:
The computer program product of claim 15, wherein the reporting software is used to disclose a suspicious activity report (SAR) to a governing authority.  (Kloostra, [0003], [0008], notes SARs and suspicious transaction reports (STRs) are filed with the government; Fig. 1, AML management box 108 includes filing SAR; Fig. 12, [0068], performance analysis module 208 notes STRs and SARs filed)

Claim 18 recites:
The computer program product of claim 15, wherein the reporting software data, the user populated data and the content obtained from outside databases are cross-correlated against the results of the plurality of analytics to find at least one error in the reporting software before a report is submitted to a governing authority, wherein the content obtained from outside databases include audio files, video files and documents related to the potential fraudulent activity and to the investigation. (Kloostra, [0071], administrative module defines ARF 404 to find errors in workflow stage; [0043]-[0047], ARFs 404 include Google and LexisNexis search.  Although Google and LexisNexis clearly contain audio files, video files and documents, obtaining this content is not specifically disclosed in Kloostra.  However, the related art reference Bunn, Fig. 1, [0030], discusses comparison of audio and visual data to databases of audio, visual and text information.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the ARFs 404 of Kloostra to include comparison of audio and visual data to databases of audio, visual and text information as disclosed in Bunn as video, audio and textual analysis is useful for identification and recognizing potential threats as discussed in Bunn, [0030].)
Claim 19 recites:
The computer program product of claim 15, wherein the plurality of suspicious activity data may be populated by an investigator, wherein the investigator gathers a plurality of pertinent data to report.  (Kloostra, [0026]-[0029], [0033], investigator 106) 
Claim 20 recites:
The computer program product of claim 15, wherein the feedback provided to the user is an alert on a computing device, (Kloostra, Fig. 2, [0071], action status at quality review stage)

wherein the user corrects the provided at least one error, and wherein the user discloses the suspicious activity to a governing authority.  (Kloostra, Fig. 2, [0071], action status at quality review stage includes “pass-no corrections needed”; Fig. 1, AML management box 108 includes filing SAR)

Double Patenting
Claims 15, 16, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 8), (2, 9), (3, 10) and (5, 12) of copending Application No. 16/416,321. Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered and are addressed below.
Regarding the objection to claim 15, the objection to claim 15 has been withdrawn based on the amendment to claim 15.
Regarding the rejection under 35 U.S.C. 112(a), Applicant’s arguments have been fully considered but they are not persuasive.  Applicant argues that the specification discloses how the function or result of identifying hidden relationships is performed or achieved.  The Examiner respectfully disagrees.  The Applicant cites paragraph [0044] which notes data from the SAR may be compared to data from proprietary IBM platforms.  This does not inform a person of ordinary skill in the 
 Regarding the rejection under 35 U.S.C. 112(b), Applicant’s arguments have been fully considered but they are not persuasive.  Applicant argues that the weighted claim is not required to be defined in the claim and may be defined in the specification, and then that if no definition is provided in the specification, the broadest reasonable interpretation may be used.  MPEP 2111 and In re Morris, cited in MPEP 2111.01(I), are noted as supporting this argument.  The Examiner respectfully disagrees.  Even if the BRI or ordinary definition of “algorithm” was applied, for example, by interpreting “algorithm” as a set of rules for solving a problem in a finite number of sets, neither the weighting nor set of rules is defined to inform a POSHITA of the metes and bounds of the claim.  
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes commercial or legal interactions which includes legal obligations.  The Applicant argues no legal interactions or legal requirements are present in the specification nor required by the claims.  The Examiner respectfully disagrees.  Claim 15, line 9, uses the term “suspicious activity report”.  Claim 17 recites “disclose a suspicious activity report (SAR) to a governing authority”.  An SAR is a legal obligation.  Amongst numerous other statutes and regulatory guidance, please see the Bank Secrecy Act and 12 CFR 21.11.  Regarding the arguments that the features recite actions performed prior to filing the SAR, it is respectfully noted that properly verifying the information in an SAR is one of the requirements imposed on a financial institution in filing a SAR.  Accordingly, the product of claim 15 is clearly directed to 
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the features cited by the Applicants – which do not reflect the claims as currently amended in the response filed 5/7/2021 – including analyzing and cross-correlating suspicious activity report data with data from a plurality of sources and data in the suspicious activity report to validate or to identify inconsistencies in the suspicious activity report data, wherein the analyzing and the cross-correlating includes, using a subject information analysis to extract, cross reference and validate the suspicious activity report data for analysis with the plurality of sources, identifying hidden relationships between individuals and organizations in the suspicious activity report data, using an ontology-based dependency analysis to detect mutual dependencies, to map relationships within an entity and to determine which ontology to use as pre-conditions for a suspicious activity report data field, using a temporal event analysis to extract narrative data from the suspicious activity report and validate identity information with documents from the plurality of sources, using audio and video analysis to extract audio data and video data to detect and validate an individual or an entity from the plurality of sources in the suspicious activity report data, and applying a weighted algorithm to weigh the temporal event analysis, the audio analysis and the video analysis higher than 
Regarding Step 2B, it does not appear that any arguments were made regarding Step 2B.
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Regarding the hidden relationship service, the Examiner respectfully maintains his opinion that the disclosure in Kloostra, [0045], of reviewing account relationships reads on this feature.  Regarding the argument that claim 15 does not require an analyst, it is respectfully noted that claim 15 recites the open ended transitional phrase “comprising”.  Regarding the argument that Bunn teaches as an analysis of potential threats instead of analysis of a populated report, Bunn was used as the secondary reference in an obviousness rejection to teach comparisons to databases of audio, visual, text and speech information.  Regarding the broadly claimed weighted algorithm feature, since the Applicant admits the algorithm is not defined in either the claims or specification the Examiner respectfully maintains the opinion that as best understood, this feature is 
Lastly, it is respectfully noted that the subject application is a business method verifying data for a suspicious activity report in the technological environment of a computer program product.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, computer program products to assist in complying with SAR filing requirements and cross correlation with outside databases or information sources are all familiar elements.  The filing of SARs has been required of financial institutions since the early 1990s. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692